IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 01-51256

                              Summary Calendar


QUINTON ROBERTS; JERRY DEAN ROBERTS, Wife,

                                                   Plaintiffs-Appellants,

                                    versus

HOMESIDE LENDING INC; ET AL,

                                                   Defendants,

HOMESIDE LENDING, INC.,

                                                   Defendant-Appellee.



             Appeal from the United States District Court
                   For the Western District of Texas
                              SA-00-CV-1369

                                May 30, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Quinton and Jerry Dean Roberts appeal the district court’s

grant of summary judgment to Homeside Lending, Inc. as to their

claims arising out of a flood of their home.                     This suit was

originally     filed   in   state   court,   and    Homeside   removed.     The


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
plaintiffs contend that the amount in controversy requirement of 28

U.S.C. § 1332(a)(1) was not met.           After a de novo review,1 we agree

with the district court that the requirement was satisfied; and

later amendments or affidavits submitted by the plaintiffs may not

divest the district court of jurisdiction.2



AFFIRMED.




     1
         U.S. Fire Ins. Co. v. Villegas, 242 F.3d 279, 283 (5th Cir. 2001).
     2
         St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 292 (1938).

                                       2